Title: To George Washington from Brigadier General David Forman, 26 October 1777
From: Forman, David
To: Washington, George



Sir
Red Bank Fort [N.J.] 26th October 1777

Your Excelys favr of the 22d Directed to me at The Salt works Unfortunately Went to The Salt Works by the lower road at The Same Time I came to Freehold by the upper, by Which means your Excelys orders ware not handed me untill Friday afternoon—previous to Which I had recd an Express giveing an Acct of The Defeat of the Troops your Excly mentioned to have Crossed to Attack the Fort and Their retreat

—Nevertheless being fully Impressed with The Importance This post is of to us and Equally so to The British Army, I made no Doubt but a second Attempt would shortly be made—I Therefore gave Directions for The Troops that Could be possably spared from that station Vizt one hundred to Hold Themselves in readiness to march Next Day, Vizt Saturday—& Early in The Morning Come forward my self to if possable give a Spurr to the Burlington Militia to put Them in motion—But am sorry to Inform your Excely that Neither our Late sucksesses or The Danger of haveing Their Country ravaged gives that spring to Thir spirits that is Necessary to bring Them out—I have however in The Most Express manner ordered The Colols to Exert Themselves and am in hopes that a few Days will produce Two or Three hundred men.
The Lower Militia under Genl Newcomb have not as yet produced a Single Man—As being Elder in Command Then Newcomb I have taken The Liberty This Day to Issue orders for Their Immediate Assembling, and Will from Time to Time do every thing in my power to Assemble Them.
I got to This post before Noon This day and recd Information from The Commidore That his Boats on Guard Last Night near The mouth of Schoolkill Heard a Constant rumbling of Wagons Comeing from Philada Ward, and Crossing over to Province Island from Ten oClock untill Near Day Break—Colol Green informs me that he saw a Large Body of men passing The Ferry; at one Time They Could Discover that Those who had Crossed wore Difrent Uniformes, Some red, some Blue—& that a Very Considerable body ware Waiting on the Crossway and in The Woods on Philada side to Cross—The Day was too Dark to make any Nice Discoveries—When I Got Down There ware plainly to be discovered a Large Number of Wagons on The Cross way—but it soon became to Hazy to Discover whether They Crossed to The Island or returned—at four oClock I was informed that a Body of British Troops had landed at Billingsport last Evening in Thirty five Boats—I Think from the Accts its tolerably well Ascertaind that There are some troops There, but the Time of Their Landing and Number Of boats appear reather a loose Acct not to be depended on, The Garrison at red Bank has been lately so Exceedingly Fatigued and in its size Small that They have not been able to keep any party on the Shorr—The Movements of Last Night & to Day amongst The Enemy has Occasioned The officer Commanding at Fort Miflin to Imagine They Mean to Attack that fort and has This day Drawn a reinforcement of Seventy men from Colol Green and Wished to have Drawn 100 more.
I make no Doubt but The Gents. request to Colol Green was Judicous as it respects fort Mifflin, But at The same Time am fully Convinced 

that Colol Green Would in Case of An Attack Absolutely stand in need not only of These men but a grateer Number to Defend it. As Soon as any of my Troops Arrive I will send as many of Them into The Fort as Will Compleatly mann it.
By Thise means the fort will be in as good a State of Defence as before The Late Attack should They make a Second Attempt to Carry it by Assault, but should They Attempt to take The Fort by regular Approaches They will be so many men Lost.
The Gent. who have been on This Station for some Time may be better able to Judge of The Enemies Movements of last Night and This day Then I can—it may be that The Immediately mean to Attack Fort Mifflin or Red Bank or Booth, But I should reather be of opinion (from The Acct of Their Wagons moveing all Night) That they ware Moveing There stores and Baggage from Philada, aCross Province Island & to Chester—Tomorow Morning will perhaps Determine. I have The Honr to be yr Excelys Most obdt Humble Servt

David Forman

